FILED
                            NOT FOR PUBLICATION                             APR 18 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SALVADOR ALEJANDRE-GONZALEZ,                     No. 11-70568

              Petitioner,                        Agency No. A098-966-264

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 17, 2012 **


Before: LEAVY, PAEZ, and BEA, Circuit Judges.

       Salvador Alejandre-Gonzalez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge's denial of his application for cancellation of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.

      We lack jurisdiction to review the agency's discretionary determination that

Alejandre-Gonzalez failed to show exceptional and extremely unusual hardship to

his U.S. citizen children. 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v. Mukasey,

552 F.3d 975, 979 (9th Cir. 2009).

      Alejandre-Gonzalez’s contention that the agency failed properly to consider

and weigh all evidence of hardship does not raise a colorable due process claim.

Martinez Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      PETITION FOR REVIEW DISMISSED




                                         2                                   11-70568